Citation Nr: 0603551	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-26 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION


The veteran served on active duty from December 1953 to March 
1974.  He died in July 1998.  The appellant is the veteran's 
surviving spouse.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from December 2002 and January 2003 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  In 
pertinent part, the RO denied service connection for the 
cause of the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 (West 2002 & Supp. 2005).  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and assistance duties to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision.

2.  The veteran died on July [redacted], 1998.  The immediate cause 
of death was listed as  cerebral vascular accident (CVA) due 
to, or as a consequence of, arteriosclerotic cerebral 
vascular accident (ASCVA). 

3.  The appellant was married to the veteran at the time of 
his death.

4.  The veteran served on the USS Dupont, in the waters 
offshore of the Republic of Vietnam for various periods 
between August 8, 1967 and December 1, 1967, but did not 
conduct any duty or visit to the Republic of Vietnam during 
his military service on the USS Dupont.

5.  Competent medical evidence does not reveal that the 
veteran's arteriosclerotic heart disease (ASHD), 
hypertension, or diabetes is causally related to his naval 
service or any incident thereof, to include exposure to 
herbicides, or that they were manifested within one year of 
service.

6.  At the time of the veteran's death, he was not service-
connected for any disability and, as such, he was not 
evaluated as totally disabled from service-connected 
disabilities for 10 continuous years immediately preceding 
death nor was he rated totally disabled continuously after 
his last discharge from service in March 1974 for a period of 
not less than 5 years immediately preceding death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, an injury or disease 
incurred in or aggravated by active military service, to 
include on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 
(2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 
20.1106 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claims that are 
the subject of this decision have been properly developed as 
service personnel and medical records, non-VA and VA medical 
records, certificates of marriage and death, and various lay 
statements have been associated with the file.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Initially, with regard to the appellant's DIC claim under 
38 U.S.C.A. § 1318, the Board notes that the VA General 
Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOPGCPREC 
5-2004.  This is so because the veteran is not a "deceased 
veteran" for purposes of applying 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22 (2005). 

With regard to the appellant's cause of death claim, VA 
satisfied its duty to notify by means of an October 2002 VCAA 
letter from the AOJ to the appellant that was issued prior to 
the initial AOJ decision.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ, and informed that 
it was her responsibility to make sure records are received 
by VA.  In particular, the appellant was asked to provide a 
copy of the veteran's certificate of death or equivalent 
medical evidence showing cause of death, proof that the 
veteran served in the Republic of Vietnam and was diagnosed 
with diabetes mellitus Type II, possible evidence of exposure 
to Agent Orange, evidence showing objective indications of a 
chronic disability during the veteran's period of service or 
to a degree of 10 percent within one year after discharge 
from service, and medical evidence showing a relationship 
between the cause of the veteran's death and an injury, 
disease, or event in service.  Based on the above, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Mayfield, 19 Vet. App. at 123-29 
(2005).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 
186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as diabetes mellitus and cardiovascular 
disease, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2005); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

For compensation claims filed after June 9, 1998, direct 
service connection may be granted only when a disability was 
incurred or aggravated in the line of duty, and not due to 
veterans use of tobacco products during service.  38 C.F.R. 
38 C.F.R. § 3.300 (2005).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 
3.312 (2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In 
short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant has advanced contentions to the effect that 
service connection for the cause of the veteran's death is 
warranted because his death was due to his Vietnam service, 
diabetes and heart disease as a result of diabetes.

The veteran died on July [redacted], 1998.  The immediate cause of 
death was listed as a CVA, due to, or as a consequence of, 
ASCVA. The appellant was married to the veteran at the time 
of his death.  At the time of the veteran's death, he was not 
service connected for any disability.  

The veteran's service personnel records indicate that he 
served on the USS Dupont off the shores of Vietnam during 
1967.  However, the evidence of record does not show that the 
veteran had actual duty in or that he visited the Republic of 
Vietnam at any time during service.  Given the evidence of 
record, the veteran is not presumed to have been exposed to 
herbicides despite his service in the offshore waters of 
Vietnam because he did not enter the country during his 
period of active duty.  The appellant must provide evidence 
of such exposure.  Since the record contains no evidence that 
the veteran was exposed to Agent Orange or other herbicides 
during service, the veteran is not entitled to the 
presumption to service connection for diabetes due to 
exposure to herbicides during active service in Vietnam.

Service medical records do not show complaints or diagnoses 
of, or treatment for, ASHD, hypertension or diabetes.  An 
April 1975 private hospital report reveals admission for 
osteomyelitis of the right tibia.  The veteran's chest X-ray 
was normal.  On physical examination, the veteran's lungs 
were clear to percussion and auscultation and his heart 
reflected normal sinus rhythm with no murmurs.  

It was not until December 1982, when the veteran was admitted 
to the Methodist Hospital of Hattiesburg, Inc. complaining of 
blackout spells, that the post-service medical records show a 
diagnosis of diabetes.  For an earlier spell evaluated at 
that hospital, no shortness of breath was noted but the 
veteran had severe pain going across his chest and up into 
his head.  He was admitted for a possible myocardial 
infarction (MI), but none was found and a treadmill test was 
negative.  A medical review of the veteran's systems revealed 
that the veteran had diabetes mellitus Type II and stasis 
changes in his left leg.  It was thought that the veteran 
might be hypertensive, but he had never been treated for it.  
Cardiac examination revealed no murmurs, rubs, or gallops.  
The assessment was diabetes with peripheral neuropathy.

A September 1986 Methodist Hospital report shows that the 
veteran was admitted because of a history of chest pain for 
the last three days increasing each time in frequency and 
severity.  He also had a history of smoking at least 3 packs 
of cigarettes per day and previously 4 to 5 packs a day.  The 
veteran drank approximately 20 to 30 cups of coffee a day.  
He was admitted to rule out the possibility of acute MI.  On 
examination, his lungs were clear, his heart was normal size 
but a fourth sound was present without S-3, rub or murmur.  
The impression included chest pain, suspected angina, 
unstable, secondary to ASHD.  Less than a week later, the 
veteran was readmitted for recent onset of angina at rest and 
a subendocardial MI.  He underwent cardiac catheterization 
and later a coronary artery bypass grafting times 4.

The veteran's July 1998 terminal hospital records reflect 
that he was referred for possible cerebrovascular surgery 
with a past medical history of coronary artery disease, 
atrial fibrillation, diabetes, hypertension, and multiple 
MIs.  A carotid arteriogram revealed mild right internal 
carotid artery (ICA) stenosis proximally in the ICA, high 
grade left ICA stenosis proximally at the carotid bifurcation 
with complex plaque formation, and multifocal stenosis at the 
distal left ICA in the petrous portion of the ICA and the 
cavernous portion.

Based on the above, there is no competent medical evidence of 
ASHD, hypertension, or diabetes within one year of discharge 
from service.  Thus, the evidence of record fails to support 
the appellant's contention that the veteran's death was 
related to service, or that his diabetes was due to the 
veteran's Vietnam service and that his heart disease resulted 
from his diabetes.  There is no competent evidence that 
establishes a nexus between the cause of the veteran's death 
and service, or shows that the veteran incurred an injury or 
disease in service that substantially or materially 
contributed to the cause of his death.  

The only remaining evidence the appellant has submitted that 
supports her claim are her own statements and those of her 
representative, asserting that the veteran's service caused 
or contributed to his death.  They, as laypersons, with no 
apparent medical expertise or training, are not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In particular, 
the appellant's representative noted that the veteran 
sustained severe injuries -- a cerebral concussion, compound 
fracture of his tibia/fibula, and a pulmonary embolus -- in a 
motorcycle accident, which resulted in his entitlement being 
extended past his actual date of separation, so that he could 
continue to receive medical treatment for his injuries.  A 
June 1973 Medical Board Proceeding found the veteran unfit 
for continued service due to his injuries as the veteran 
continued to have double visions and chronic osteomyelitis of 
his left tibia.  An August 1975 examiner stated that he did 
not foresee any significant improvement, noting that the 
veteran's injuries might eventually result in amputation of 
his left leg due to chronic osteomyelitis.  The appellant's 
representative contends that a pulmonary embolus can recur 
over a period of time.  It appears that he is claiming, 
alternatively, that the veteran had pulmonary hypertension, 
which resulted in the veteran's ASHD and ultimately his 
death.  But, there is no evidence of pulmonary hypertension 
in the record to support the representative's contention.  
Moreover, there is no competent medical opinion of record 
linking the veteran's death to his period of service.  Thus, 
their statements do not establish the required evidence 
needed, that is, a nexus between the veteran's service and 
his service-connected disability and his death.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Finally, the Board acknowledges that accredited 
representative's assertion that VA did not attempt to aid the 
veteran in receiving any assistance after he failed to report 
for examination in conjunction with his original service 
connection claim in 1975.  Because the veteran received a 
medical discharge due to not being fit for continuing 
military service, the representative contends that VA should 
grant service connection for the cause of the veteran's death 
based on the record.  The Board notes that the appellant has 
not claimed clear and unmistakable error (CUE) in the 1976 RO 
denial of the veteran's service connection claim.  Even so, 
the United States Court of Appeals for Veterans Claims has 
held that failure to provide assistance does not constitute 
CUE.  Broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  
See Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also 
Russell, 3 Vet. App. at 313-14.  Any breach by VA of its duty 
to assist cannot form a basis for a claim of CUE because such 
a breach creates only an incomplete record rather than an 
incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 
(2000)

DIC Claim

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22 (2005).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2005).

The appellant filed her claim for DIC benefits in August 
2002.  This was after VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, in January 
2000, to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. 
§ 1318, or would have established such right but for clear 
and unmistakable error (CUE) in the adjudication of a claim 
or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365 
(Fed. Cir. 2001) (NOVA I), the United States Court of Appeals 
for the Federal Circuit  (Federal Circuit) observed that VA 
had determined that the "entitled to receive" language 38 
U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening -- 
"hypothetical entitlement" claims.  Id. at 1379-80.
 
Moreover, the Board notes that the Veterans Benefits 
Improvement Act of 2004, Pub. L. No. 108-484 (2004), under 
certain circumstances, modified DIC awards under the 
radiation exposure compensation program and presumptions for 
service connection for veterans exposed to ionizing 
radiation.  None of these modifications are applicable to the 
instant case since there is no evidence that the veteran was 
exposed to ionizing radiation and the appellant has indicated 
that her claim is based on the veteran's Vietnam service.

As noted above, during his lifetime, the veteran had not 
established service connection for any disability.  This was, 
in part, due to the veteran's failure to report for VA 
examinations.  Thus, VA adjudicated his service connection 
claim based on the evidence of record as provided for by 
38 C.F.R. § 3.655 (2005).  As such, the veteran was never in 
actual receipt of a 100 percent disability rating for a 
service-connected disability(ies) for the statutory period of 
time prior to his death, that is, the veteran had neither a 
service-connected disability rated as 100 percent disabling 
nor any combination of service-connected disabilities rated 
as 100 percent disabling for at least 10 years prior to his 
death.  Thus, the preponderance of the evidence is against 
the claim.  Therefore, the veteran is not a "deceased 
veteran" for purposes of applying 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22.  Accordingly, the appellant's claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995).  

The record does not reflect that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this issue, the 
Board concludes that no further action or consideration is 
warranted as to the issue of entitlement to DIC benefits 
under the 38 U.S.C.A. § 1318. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


